PER CURIAM.
We affirm Appellant’s convictions of two counts of lewd or lascivious molestation on victims less than twelve years old. See § 800.04(5)(b), Fla. Stat. (2006). In doing so, we note that the judgment contains a minor scrivener’s error, as each count is designated a first-degree felony punishable by life, when actually each is a life felony. While this offense was originally designated a felony of the first degree, it was elevated to a life felony by chapter 2005-28, effective September 1, 2005. See ch. 2005-28, §§ 5 & 28, Laws of Fla. The second amended information alleged that the offenses occurred on or about November 2005 through November 25, 2006. On remand, the court shall correct the scrivener’s error in the judgment to properly designate the two counts as life felonies. In all other respects, the judgments are affirmed.
AFFIRMED but REMANDED to correct scrivener’s error.
ORFINGER, MONACO and COHEN, JJ., concur.